                          Case 21-01039-LMI       Doc 15     Filed 03/23/21     Page 1 of 2




           ORDERED in the Southern District of Florida on March 23, 2021.




                                                             Laurel M. Isicoff
                                                             Chief United States Bankruptcy Judge
___________________________________________________________________________




                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA

            IN RE:                                          CASE NO. 20-17132-BKC-LMI

            CARLOS R. WEISSENBERG
                                                            Chapter 7
                       Debtor.
            __________________________________/
                                                            ADV. CASE NO. 21-01039-BKC-LMI
            BARRY MUKAMAL, TRUSTEE
                    Plaintiff,
            vs.

            CARLOS R. WEISSENBERG

                        Defendant.
            ____________________________________/

                      ORDER DENYING MOTION FOR FINAL DEFAULT JUDGMENT

                  This matter came before the Court upon the Motion for Final Default Judgment (ECF #13)

           (the “Motion”) filed by Plaintiff Barry Mukamal, Trustee against Defendant Carlos R. Weissenberg.

           The Court having reviewed the Motion and the record, hereby ORDERS as follows:
                  Case 21-01039-LMI              Doc 15        Filed 03/23/21       Page 2 of 2




         1.       The Motion is DENIED. The Motion does not match the relief sought in the

complaint.1

                                                         ###

Copies furnished to:
Robert C. Meyer, Esq.
Carlos R. Weissenberg, pro se Defendant

        Attorney Meyer is directed to serve a copy of this Order on interested parties who do not
receive service by CM/ECF, and file a proof of such service within two (2) business days from entry
of the Order.




1 The Court notes that it does not enter default final judgments denying a debtor’s discharge. When and if the Trustee
decides to renew such Motion, the Trustee will be required to prove the allegations of the complaint by proffer and the
Court will take judicial notice as appropriate.
                                                          2
